Exhibit 99.1 SPAR Group Announces Second Quarter and Year to Date Earnings per Share of $0.02 and $0.04, respectively TARRYTOWN, NY SPAR Group, Inc. (NASDAQ:SGRP) (the "Company" or "SPAR Group"), a leading supplier of retail merchandising and other marketing services throughout the United States and internationally, today announced second quarter revenue of $15.9 million, net income of $509,000 and earnings of per share of $0.02.For the six month period ending June 30, 2011, the Company reported revenue of $32.4 million, net income of $762,000 and earnings per share of $0.04. “Management is pleased with the Company’s strong 18% increase in earnings and operational success that we have achieved during our typically slower first half of the calendar year,” stated Gary Raymond, Chief Executive Officer of SPAR Group.“Our international division continues to improve its financial performance.We are pleased with our joint venture partnership re-alignments in the high growth markets of India with Krognos Integrated Marketing Services and in China with Shanghai Wedone Marketing Consulting and we are confident in management’s ability toclose on several targeted profitable acquisition candidates with hopes of integrating them during this calendar year.Due to our traditionally more favorable seasonal performance in the latter half of the year, and encouraging merchandising activity, we believe that the second half of 2011 will bring improved financial results for the Company.We remain focused on increasing sales, expanding margins and improving overall profitability.” 2011 Company Highlights · Signed new Joint Venture in India that will expand annual revenue and profitability in this important growth market. · Revenue for the first six months 2011 increased 13% to $32.4 million compared to $28.7 million in 2010. · Gross profit for the first six months 2011 increased 8% to $10.2 million compared to $9.5 million in 2010. · Operating income for the first six months 2011 increased 17% to $954,000 compared to $814,000 in 2010. · Net income for the first six months 2011 increased 18% to $762,000 or $0.04 per share compared to $648,000 or $0.03 per share for the same period in 2010. Three Month Financial Results for the period ended June 30, 2011 Three Months Ended June 30, (in thousands) Change Net Revenue: $ % Domestic $ $ $ ) % International 15 % Total $ $ $ 2 % Gross Profit: Domestic $ $ $ ) % International 13 % Total $ $ $ ) % Net Income (loss): Domestic $ $ $ ) % International ) ) 78 % Total $ $ $ ) % Revenue for the quarter ended June 30, 2011 totaled $15.9 million, an increase of 2% compared to $15.6 million for the second quarter ended June 30, 2010.Domestic revenue for the second quarter of 2011 was $9.4 million compared to $9.9 million for the same period in 2010. The decrease in domestic revenue was mainly attributable to extraordinary project revenue realized in the second quarter of 2010.International revenue increased 15% to $6.6 million compared to $5.7 million during the same period 2010. The increase in international revenue was due to strong performances in the China and Australian markets. Gross profit at $5.0 million for the second quarter of 2011, was down slightly when compared to $5.2 million the same period of 2010. Domestically, our gross profit margin was 31.3% for the second quarter 2011 compared to 34.4% in 2010. The decrease in gross profit margin was directly attributable to an unfavorable mix of syndicated and project work compared to last year.Internationally, our gross profit margin was 30.8% for the second quarter of 2011 compared to 31.6% for the same period in 2010.These changes are primarily due to the mix of business predominately in the China market. Net income for the second quarter of 2011 was $509,000 or $0.02 per share compared to $612,000 or $0.03 per share for the same period of 2010. Mr. Raymond continued, “While domestic sales were impacted during the second quarter of 2011, we are well positioned to capitalize on numerous opportunities within the expanding retail merchandising markets going forward.Therefore, we expect our U.S. operations to have improved financial results for the remainder of 2011, while our international business continues its impressive resurgence.A key to our future growth is the improvements we have made in our working capital position and current ratio.Having availability under our credit facilities allows SPAR to seek out the best growth opportunities to increase earnings without shareholder dilution.With continued guidance and support from our Board of Directors, SPAR Group’s Management will continue to opportunistically invest our capital for maximum financial gains.” Six Months Financial Results for Period Ended June 30, 2011 Six Months Ended June 30, (in thousands) Change Net Revenue: $ % Domestic $ $ $ 8 % International 19 % Total $ $ $ 13
